DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 has been canceled on Pre-amendment dated January 8, 2021.
Claims 21 – 40 are pending before election/restriction requirement.
Claims 21 – 29 and 41 – 53 are now pending in this Office Correspondence.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21 – 29, drawn to transmit contextual information associated with a media content item from the mobile computing device to a server computing device, wherein the media content item was captured by a digital camera of the mobile computing device; display a user interface on a touch sensitive display device of the mobile computing device, the user interface displaying the media content item and a special effects control, wherein the special effects control is selectable to apply a special effect to the media content item to modify an appearance of the media content item; receive a touch input into the user interface via the touch sensitive display device to select the special effects control; apply a special effect associated with the special effects control to the media content item to modify the appearance of the media content item; and display on the touch sensitive display device the media content item with the special effect, and identifying the particular event and the event segment, classified in CPC G06F 16/3323.
s 30 – 33, drawn to discrete action data identifying a discrete action associated with the media content item based at least in part on the contextual information, wherein the discrete action occurred during the particular event; display a user interface on a touch sensitive display device of the mobile computing device, the user interface displaying the media content item and an icon, the icon being associated with a graphical element; receive a touch input into the user interface via the touch sensitive display device to select the icon; and display on the touch sensitive display device the media content item with the graphical element, and identifying at least one of: the particular event and the discrete action, classified in CPC G06F 3/04817.
III. Claims 34 – 40, drawn to event segment data identifying an event segment of the particular event associated with the media content item based at least in part on the contextual data; display a user interface on a touch sensitive display device of the mobile computing device; receive one or more touch inputs into the user interface screen via the touch sensitive display device to customize a card for displaying the media content item; and display the card in the user interface including the media content item, and identifying the event segment of the particular event associated with the media content item, classified in CPC G06F 16/438.
The inventions are distinct, each from the other because of the following reasons:
Inventions as listed in Group I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Group I teaches the special effects control is selectable to apply a special effect to the media content item to modify an appearance of the media content item; receive a touch input into the user interface via the touch sensitive display device to select the special effects control; apply a special effect associated with the special effects control to the media content item to modify the appearance of the media content item, which is not recited in subcombinations Group II and III; subcombination in Group II teaches the discrete action occurred during the particular event; display a user interface on a touch sensitive display device of the mobile computing device, the user interface displaying the media content item and an icon, the icon being associated with a graphical element; receive a touch input into the user interface via the touch sensitive display device to select the icon; and display on the touch sensitive display device the media content item with the graphical element, and identifying at least one of: the particular event and the discrete action, which are not included in subcombinations Group I and III; and subcombination in Group III teaches display a user interface on a touch sensitive display device of the mobile computing device; receive one or more touch inputs into the user interface screen via the touch sensitive display device to customize a card for displaying the media content item; and display the card in the user interface including the media content item, and identifying the event segment of the particular event associated with the media content item, which are not included in subcombinations Group I and II.
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Besides that requiring an examiner does not seem to be in conformance with two well known Patent Goals outlined in the published Strategic Plan of the U. S. Patent and Trademark Office, available to the general public at www.uspto.gov. The purpose of these goals is an efficient and streamlined patent process to reduce the cycle time and improve the quality of a patent issued.  The common sense is also that 
During a telephone conversation with Benjamin A, Tramm on February 9, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 21 – 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30 – 40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin A. Tramm on February 9, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.
Amendments – Clean Version
US 17/119,910

1-20. (Canceled) 

21. (Currently Amended)  A non-transitory computer-readable medium storing data instructions, which when executed by a processing device of a mobile computing device, cause the mobile computing 
transmit contextual information associated with a media content item from the mobile computing device to a server computing device, wherein the media content item was captured by a digital camera of the mobile computing device;
receive, from the server computing device: (i) event data identifying a particular event associated with the media content item based at least in part on the contextual information; and (ii) event segment data identifying an event segment of the particular event that is associated with the media content item based at least in part on the contextual information; 
display a user interface on a touch sensitive display device of the mobile computing device, the user interface displaying the media content item and a special effects control, wherein the special effects control is selectable to apply a special effect to the media content item to modify an appearance of the media content item;
receive a touch input into the user interface via the touch sensitive display device to select the special effects control; 
apply [[a]] the special effect associated with the special effects control to the media content item to modify the appearance of the media content item; and
display on the touch sensitive display device the media content item with the special effect, and identifying the particular event and the event segment. 

22. (Previously Presented) The non-transitory computer-readable medium of claim 21, wherein the particular event is a sports game.



24. (Previously Presented) The non-transitory computer-readable medium of claim 22, wherein the identification of the event segment includes a scoreboard display.

25. (Previously Presented) The non-transitory computer-readable medium of claim 22, wherein the identification of the event segment includes an identification of a scored segment of the sports game.

26. (Currently Amended) The non-transitory computer-readable medium of claim 22, wherein the data instructions further cause the mobile computing device to display on the touch sensitive display device a text-based message, along with the display of the media content item. 

27. (Previously Presented) The non-transitory computer-readable medium of claim 21, wherein the touch input is a tap input that selects the special effects control.

28. (Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the data instructions further cause the mobile computing 
	receive into the user interface a swipe touch input from a finger via the touch sensitive display device; and
	scrolling the display of the user interface on the touch sensitive display device responsive to the swipe touch input.

29. (Previously Presented) The non-transitory computer-readable medium of claim 21, wherein the special effects controls include options to modify at least one of: color, contrast, brightness, and focus of the media content item.

30-40. (Canceled)	

41. (New) A non-transitory computer-readable medium storing data instructions, which when executed by a processing device of a mobile computing device, cause the mobile computing device to:
transmit contextual information associated with the mobile computing device to a server computing device;
receive, from the server computing device: (i) event data identifying a particular event associated with the mobile computing device based at least in part on the contextual information; and (ii) event segment data identifying an event segment of the particular event that is associated with the mobile computing device based at least in part on the contextual information; 
display a user interface on a touch sensitive display device of the mobile computing device, the user interface displaying a media content item captured by a digital camera of the mobile computing device, and a special effects control, wherein the special effects control is selectable to apply a special effect to the media content item to modify an appearance of the media content item;
receive a touch input into the user interface via the touch sensitive display device to select the special effects control; 
apply the special effect associated with the special effects control to the media content item to modify the appearance of the media content item; 
associate the media content item with the event data and the event segment data; and
display on the touch sensitive display device the media content item with the special effect, and identifying the particular event and the event segment. 

42. (New) The non-transitory computer-readable medium of claim 41, wherein the display on the touch sensitive display device includes a display of a score of the particular event.



44. (New) The non-transitory computer-readable medium of claim 41, wherein the particular event is a sports game and wherein the identification of the event segment includes an identification of a scored segment of the sports game.

45. (New) The non-transitory computer-readable medium of claim 41, wherein the touch input is a tap input that selects the special effects control.

46. (New) The non-transitory computer-readable medium of claim 41, wherein the data instructions further cause the mobile computing device to:
	receive into the user interface a swipe touch input from a finger via the touch sensitive display device; and
	scroll the display of the user interface on the touch sensitive display device responsive to the swipe touch input.

47. (New) A method comprising:
transmitting contextual information associated with a mobile computing device to a server computing device;
receiving at the mobile computing device, from the server computing device: (i) event data identifying a particular event associated with the mobile computing device based at least in part on the contextual information; and (ii) event segment data identifying an event segment of the particular event that is associated with the mobile computing device based at least in part on the contextual information;
displaying a user interface on a touch sensitive display device of the mobile computing device, the user interface displaying a media content item captured by a digital camera of the mobile computing device, and a special effects control, wherein the special effects control is selectable to apply a special effect to the media content item to modify an appearance of the media content item;

applying the special effect associated with the special effects control to the media content item to modify the appearance of the media content item; 
associating the media content item with the event data and the event segment data; and
displaying on the touch sensitive display device the media content item with the special effect, and identifying the particular event and the event segment.

48. (New) The method of claim 47, wherein the particular event is a sports game and the event segment includes a scored segment of the sports game.

49. (New) The method of claim 48, wherein displaying the media content item further comprises displaying a scoreboard display including a score of the event segment of the sports game.

50. (New) The method of claim 47, wherein displaying the media content item further comprises displaying the media content item as part of a timeline display, and further comprising:
receiving a swipe touch input into the timeline display via the touch sensitive display device; and
scrolling the timeline display on the touch sensitive display device responsive to the swipe touch input.

51. (New) The method of claim 47, wherein displaying the media content item further comprises displaying the media content item as part of a timeline display, and further comprising:
	receiving a swipe touch input into the timeline display via the touch sensitive display device; and


52. (New) The method of claim 47, further comprising:
receiving a share input from a user via the touch sensitive display device; and
initiating the sharing of the media content item.

53. (New) The method of claim 47, wherein the contextual information includes location data and a time.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s authorized to amendment independent and dependent claims filed on February 9, 2021 has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 21 – 29 and 41 – 53 are allowed and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Crossley (USPGPUB 2009/0157680), which discloses a database with a set of events, where the events are associated with event details. A content tag is associated with a media file. The content tag is compared with the event details to determine a matching event. 
The combination of the above-mentioned prior arts does not explicitly teach transmit contextual information associated with a media content item from the mobile computing device to a server computing device, wherein the media content item was captured by a digital camera of the mobile computing device; . . . , display a user interface on a touch sensitive display device of the mobile computing device, the user interface displaying the media content item and a special effects control, wherein the special effects control is selectable to apply a special effect to the media content item to modify an appearance of the media content item; . . . , apply the special effect 
Thus, based on the applicant's authorized to further amend claims, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162